550 F.3d 846 (2008)
In re Kristin CARIDEO; Catherine Candler.
Kristin Carideo; Catherine Candler, Petitioners,
v.
United States District Court for the Western District of Washington, Respondent,
Dell, Inc., Real Party in Interest.
No. 07-74458.
United States Court of Appeals, Ninth Circuit.
Submitted December 9, 2008[*].
Filed December 16, 2008.
Beth E. Terrell, Terrell Marshall & Daudt PLLC, Seattle, WA, for petitioners Kristin Carideo and Catherine Candler.
Paul Schlaud, Reeves & Brightwell LLP, Austin, TX, for real party in interest Dell Inc.
Before RONALD M. GOULD, RICHARD C. TALLMAN, and CONSUELO M. CALLAHAN, Circuit Judges.

ORDER
The petition for writ of mandamus is DENIED without prejudice. In light of the intervening authority of McKee v. AT & T Corp., 164 Wash.2d 372, 191 P.3d 845 (2008), this case is remanded to the district court to reconsider its order denying Petitioners' Rule 60(b) motion for relief from its order compelling arbitration.
PETITION DENIED. REMANDED FOR RECONSIDERATION.
NOTES
[*]  The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).